Citation Nr: 0407482	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for eligibility for the payment of Dependency 
and Indemnity Compensation (DIC) benefits as an adult 
helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and cousin



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant in this case is a surviving adult child of the 
veteran who died in July 1977.  The veteran had active 
service from September 1924 to November 1925, from February 
1941 to November 1941, and from January 1942 to December 
1943.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a September 2000 decision the regional office (RO) denied 
eligibility for DIC benefits without considering whether new 
and material evidence had been submitted to reopen the claim.  
Regardless of the RO's disposition of the claim, however, the 
Board is precluded from addressing the substantive merits of 
the claim without a finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board finds, therefore, that the proper issue on 
appeal is as stated on the title page of this decision.

The Board further finds that although the RO adjudicated the 
claim on a de novo basis and provided appellant with the 
current regulation pertaining to new and material evidence as 
opposed to the version of 38 C.F.R. § 3.156 that is 
applicable to the instant case, the Board's consideration of 
this claim based on whether new and material evidence has 
been received is not prejudicial to the veteran.  Jackson, 
265 F.3d at 1370-71.  

Finally, the Board notes that to the extent the appellant 
alleges error with respect to previous RO final decisions 
such as the March 1989 determination that denied a claim for 
eligibility for DIC and death pension benefits prior to his 
marriage in 1995, he is reminded that such an attack on a 
previous final decision would require the filing and 
adjudication of a claim for clear and unmistakable error 
(CUE) with respect to any such previous determination.  

The appellant testified at a Board hearing in June 2003.


FINDINGS OF FACT

1.  A claim for basic eligibility for DIC and death pension 
as an adult helpless child of the veteran was last denied by 
a RO determination in May 1998, and that determination was 
not appealed.

2.  The evidence submitted since May 1998 is either 
cumulative or redundant, or, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The May 1998 RO determination that denied a claim for basic 
eligibility for DIC and death pension as an adult helpless 
child of the veteran is final; new and material evidence has 
not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded claim requirement and amended Department of 
Veterans Affairs (VA)'s duty to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  However, during the drafting of 
the VCAA, Congress observed that it is important to balance 
the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
discussed in more detail below, the RO's development resulted 
in the conclusion that the appellant's marital status 
precluded eligibility to DIC and death pension benefits.  The 
record reflects that the March 2003 statement of the case 
very specifically advised the appellant that the fact that he 
was married precluded the payment of DIC based on child 
status.  Consequently, the Board finds that there is no 
further development that could be undertaken by the RO to 
substantiate the appellant's claim under the VCAA and that 
the case is ready for appellate review.  

The appellant has sought recognition as an eligible helpless 
child on multiple occasions over the years.  The last 
determination of this case was in May 1998 when the RO denied 
appellant's claim for DIC and death pension based on the fact 
that the appellant was married.  The appellant did not file a 
timely notice of disagreement with this decision.  
Accordingly, the May 1998 RO determination became final as 
outlined in 38 U.S.C.A. § 7105.  The Board notes that while 
the record reflects similar RO denials of eligibility in 
September 2000, May 2001, and October 2001, which were also 
accompanied by a notice of appellate rights, the veteran 
filed a timely notice of disagreement with the September 2000 
denial of an August 2000 claim, and the evidence submitted by 
appellant in September 2000, January 2001, and August 2001 
would be considered as having been filed in connection with 
the claim that was adjudicated in September 2000.  See 
38 C.F.R. § 3.156(b) (2003).  Thus, the Board finds that the 
May 1998 determination should constitute the last prior final 
determination in this matter.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date (August 2000), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.
To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the May 1998 RO 
determination, new and material evidence would consist of 
evidence that appellant had not been married in January 1995 
or that the marriage was void or had been annulled.  See 
38 C.F.R. §§ 3.55(b), 3.57(a) (2003).  The term child for 
purposes of Title 38 of the United States Code is 
specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 
3.356 (2003).  Marriage of a child shall not bar the 
furnishing of benefits if the marriage was void or has been 
annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  On or after January 1, 1975, marriage of a child 
terminated prior to November 1, 1990, shall not bar the 
furnishing of benefits to or for such child provided that the 
marriage has been terminated by death or has been dissolved 
by a court with basic authority to render divorce decrees 
unless VA determines that the divorce was secured through 
fraud by either party or by collusion.  38 U.S.C.A. § 103(e) 
(West 2002); 38 C.F.R. § 3.55(b).  The Congressional Omnibus 
Budget Reconciliation Act of 1990, Public Law 101-508, 
eliminated reinstatement of benefits to children who had 
married upon termination of the marriage.  This provision 
applies to claims received on or after November 1, 1990.

In this regard, additional evidence received since the May 
1998 RO determination consists of an April 1998 statement 
from Reverend R. H. documenting that the appellant was 
legally blind, medical treatment records dated in October 
1997 and June 1998, a September 2000 Social Security 
Administration (SSA) notice indicating the payment of 
benefits to appellant over the period of November 1964 to 
September 1981, a March 1975 private medical report, 
cumulative school records for the period of 1966 to 1978, and 
appellant's written statements and sworn testimony received 
from appellant, his spouse and cousin in August 2002 and June 
2003.  However, the appellant has still not submitted 
evidence indicating that he had not been legally married in 
January 1995 or that the marriage was otherwise void or 
annulled.  Many of the documents submitted by appellant were 
previously of record or merely reiterate contentions 
previously submitted by him.  Evidence that is cumulative 
and/or redundant is not "new" under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the May 1998 
decision do not support a conclusion that the appellant has 
eligible status.  Instead, the claims file reflects that 
since he had still not satisfied the requirements for 
establishing basic eligibility for DIC benefits as an 
unmarried helpless child, the RO advised the veteran in its 
denial of the claim in September 2000 that regulations 
governing DIC benefits for children required that the 
claimant be unmarried and that the only way for child status 
to be reestablished was if the marriage was annulled.  

The critical question with respect to the claim for basic 
eligibility for DIC and death pension as an adult helpless 
child of the veteran was and remains whether there is 
evidence that the appellant was not legally married in 
January 1995 or that the marriage was otherwise void or 
annulled, and the evidence received since the May 1998 RO 
determination does not adequately address this fundamental 
problem with the appellant's claim.  Nothing has changed from 
a factual standpoint since the last denial of this claim.  
There remains a lack of evidence indicating that appellant 
was not legally married in January 1995, and he therefore 
continues to be ineligible for helpless child status.  
Without evidence that the appellant was not legally married 
in January 1995, the appellant's claim continues to lack 
legal entitlement under the applicable provisions, and it 
remains subject to denial on the basis of a lack of legal 
merit under Sabonis v. Brown, 6 Vet. App. 426 (1994).

The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992).  
The point has been reached in this case "where it can be 
said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  Accordingly, the 
Board finds that the evidence received subsequent to May 1998 
is not new and material and does not serve to reopen the 
claim.  Until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has also considered the appellant's 
contentions regarding inequalities or inequities regarding 
the DIC regulations, including the assertion that "married" 
parents of a deceased veteran can apply for and receive DIC 
whereas a married helpless child cannot.  However, while the 
Board clearly recognizes that the appellant is significantly 
disabled, the Board is bound by the law in such matters and 
is without authority to grant benefits on an equitable basis.  
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been observed in this regard 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

ORDER

Having found that new and material evidence has not been 
submitted, reopening of the claim for eligibility for the 
payment of DIC benefits as an adult helpless child of the 
veteran is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



